Baldwin, J. delivered the opinion of the Court—
Terry, C. J. concurring.
We think the judgment should be affirmed.
1. The bond, if not technically such, was substantially, a compliance with the statute. Taking all of our statutes together, the obvious design was to put an undertaking on the same footing as a bond. This instrument contains words of obligation, and has a scroll, [l. s.] opposite the name of one of the signers. This is enough when the paper is executed by both, who, contemporaneously, verify the instrument by affidavit, as their bond, to make it the deed of both.
2. The refusal to grant the amendment was matter of discretion, which we do not think proper to interfere with. There was no affidavit of the materiality of the amendment, nor any other showing that it was important.
3. The bond seems to have been approved by the Justice, and
this is sufficient. '
We do not think this a case in which we can review the evidence.
Judgment affirmed.